                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   CLARK SULLIVAN, ADAM BREDENBERG,
                                                                         11   and BENJAMIN ROYER,
United States District Court




                                                                                                                                                 No. C 17-06051 WHA
                                                                                             Plaintiffs,
                               For the Northern District of California




                                                                         12
                                                                         13     v.
                                                                                                                                                 ORDER RE MOTION TO
                                                                         14   CITY OF BERKELEY, and SAN FRANCISCO                                RETAX COSTS
                                                                              BAY AREA RAPID TRANSIT DISTRICT,
                                                                         15                  Defendants.
                                                                         16                                                    /

                                                                         17                                           INTRODUCTION
                                                                         18          In this action for violations of constitutional rights, plaintiffs moves to retax costs. To
                                                                         19   the extent stated below, the motion is GRANTED and otherwise DENIED.
                                                                         20                                             STATEMENT
                                                                         21          Previous orders have stated the facts of the case. In short, plaintiffs Clark Sullivan,
                                                                         22   Adam Bredenberg and three others sued defendants City of Berkeley and the Bay Area Rapid
                                                                         23   Transit District (BART) alleging claims under the ADA, First, Fourth, Eighth, and Fourteenth
                                                                         24   Amendments. A January 2018 order dismissed BART as a defendant and all of the claims
                                                                         25   against the City except for the First Amendment retaliation, Fourth, and Fourteenth Amendment
                                                                         26   claims. Trial occurred in May 2019, a jury verdict went for defendant City of Berkeley, and
                                                                         27   judgment was entered in favor of defendant City of Berkeley. In early June 2019, defendant
                                                                         28   City of Berkeley filed a bill of costs totaling $9,073.35. Plaintiffs filed objections on the
                                                                              grounds that certain costs were non-recoverable. The clerk assessed costs in the amount of
                                                                          1   $6,672.60, disallowing costs for service of deposition subpoenas, video synchronization, and
                                                                          2   court reporter attendance fees. Plaintiffs now move to have the costs re-taxed, requesting denial
                                                                          3   of all costs or alternatively, denial of costs that are not allowed under FRCP 54(d), specifically
                                                                          4   the videography costs. Defendant City of Berkeley opposes. This order follows full briefing
                                                                          5   and oral argument.
                                                                          6                                               ANALYSIS
                                                                          7          1.      VIDEOGRAPHY COSTS.
                                                                          8          Under our Civil Local Rule 54-3(c)(1), “[t]he cost of an original and one copy of any
                                                                          9   deposition (including videotaped depositions) taken for any purpose in connection with the case
                                                                         10   is allowable.” This order finds that defendant here cannot recover costs incurred in videotaping
                                                                         11   depositions because a transcribed deposition was all that was needed. Although, as defendant
United States District Court
                               For the Northern District of California




                                                                         12   contends, certain circumstances allow for recovery of these duplicate costs, the nature of the
                                                                         13   litigation here is not sufficient to warrant it. Accordingly, the taxed costs shall be reduced by
                                                                         14   the videography expenses.
                                                                         15          2.      ENTIRETY OF COSTS.
                                                                         16          Our court of appeals has held costs to a prevailing party may be denied for a variety of
                                                                         17   reasons such as the public importance of the case, the difficulty of the issues, the chilling effect
                                                                         18   on similar actions, the plaintiff’s limited financial resources, and the limited economic disparity
                                                                         19   between parties. Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1246 (9th Cir. 2014).
                                                                         20          Plaintiffs have requested that the costs of recovery be denied in their entirety. Although
                                                                         21   the parties and this order agree that plaintiffs’ claims raise some important issues regarding
                                                                         22   homelessness, the remaining costs at issue are not so large as to chill litigation. Similarly, the
                                                                         23   issues presented in this case, although not without merit, were not complex. Only two
                                                                         24   individual claims proceeded to trial following summary judgment and the jury unanimously
                                                                         25   found in the defendant’s favor after deliberating for less than a day. Accordingly, plaintiffs
                                                                         26   have not alleged sufficient grounds involving the merits to deny recovery of the costs in their
                                                                         27   entirety. As to the financial resources of the plaintiffs, plaintiff Bredenberg is not homeless and
                                                                         28   has been regularly been employed. Accordingly, he is liable in full. Given the limited financial


                                                                                                                               2
                                                                          1   situation of plaintiffs Sullivan and Royer, however, each shall pay only $100 for now and the
                                                                          2   remainder of their portion due shall be excused for the time being, subject to a lien allowed
                                                                          3   hereby on any judgment or award of money or expenses on any claim ever made by them
                                                                          4   against Berkeley or any other governmental agency. Defendant must perfect any such liens
                                                                          5   with proper paperwork.
                                                                          6                                            CONCLUSION
                                                                          7            Plaintiffs’ motion is GRANTED to the extent stated above and the taxed costs shall be
                                                                          8   reduced to $5,494.10. Plaintiffs Sullivan and Royer each shall pay only $100 for the time
                                                                          9   being.
                                                                         10
                                                                         11            IT IS SO ORDERED.
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13   Dated: September 13, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         14                                                        UNITED STATES DISTRICT JUDGE
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
